

117 S688 RS: Banning Operations and Leases with the Illegitimate Venezuelan Authoritarian Regime Act
U.S. Senate
2021-03-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 96117th CONGRESS1st SessionS. 688[Report No. 117–28]IN THE SENATE OF THE UNITED STATESMarch 10, 2021Mr. Scott of Florida (for himself, Mr. Rubio, Mr. Tillis, and Ms. Rosen) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsJuly 12, 2021Reported by Mr. Peters, without amendmentA BILLTo prohibit contracting with persons that have business operations with the Maduro regime, and for other purposes.1.Short titleThis Act may be cited as the Banning Operations and Leases with the Illegitimate Venezuelan Authoritarian Regime Act or the BOLIVAR Act.2.Prohibition on contracting with persons that have business operations with the Maduro regime(a)ProhibitionExcept as provided in subsections (b), (c), and (d), the head of an executive agency may not enter into a contract for the procurement of goods or services with any person that the head of an executive agency determines, with the concurrence of the Secretary of State, knowingly engages in significant business operations with an authority of the Government of Venezuela that is not recognized as the legitimate Government of Venezuela by the United States.(b)Exceptions(1)In generalThe prohibition under subsection (a) does not apply to a contract that the Secretary of State determines—(A)is necessary—(i)for purposes of providing humanitarian assistance to the people of Venezuela;(ii)for purposes of providing disaster relief and other urgent life-saving measures; or(iii)to carry out noncombatant evacuations; or(B)is in the national security interests of the United States.(2)Support for United States Government activitiesThe prohibition in subsection (a) shall not apply to contracts that support United States Government activities in Venezuela, including those necessary for the maintenance of United States Government facilities in Venezuela, or to contracts with international organizations.(3)Notification requirementThe Secretary of State shall notify the appropriate congressional committees of any contract entered into on the basis of an exception provided for under paragraph (1).(c)Office of foreign assets control licensesThe prohibition in subsection (a) does not apply to a person that has a valid license to operate in Venezuela issued by the Office of Foreign Assets Control.(d)American diplomatic mission in VenezuelaThe prohibition in subsection (a) does not apply to contracts related to the operation and maintenance of the United States Government’s consular offices and diplomatic posts in Venezuela.(e)WaiverThe Secretary of State may waive the requirements of subsection (a) if the Secretary of State determines that to do so is in the national interest of the United States.(f)DefinitionsIn this section:(1)Appropriate congressional committeesThe term appropriate congressional committees means the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Homeland Security of the House of Representatives.(2)Business operationsThe term business operations means engaging in commerce in any form, including acquiring, developing, maintaining, owning, selling, possessing, leasing, or operating equipment, facilities, personnel, products, services, personal property, real property, or any other apparatus of business or commerce.(3)Executive agencyThe term executive agency has the meaning given the term in section 133 of title 41, United States Code.(4)Government of Venezuela(A)The term Government of Venezuela includes the government of any political subdivision of Venezuela, and any agency or instrumentality of the Government of Venezuela.(B)For purposes of subparagraph (A), the term agency or instrumentality of the Government of Venezuela means an agency or instrumentality of a foreign state as defined in section 1603(b) of title 28, United States Code, with each reference in such section to a foreign state deemed to be a reference to Venezuela.(5)PersonThe term person means—(A)a natural person, corporation, company, business association, partnership, society, trust, or any other nongovernmental entity, organization, or group;(B)any governmental entity or instrumentality of a government; and(C)any successor, subunit, parent entity, or subsidiary of, or any entity under common ownership or control with, any entity described in subparagraph (A) or (B).(g)ApplicabilityThis section shall apply with respect to any contract entered into on or after the date of the enactment of this section. July 12, 2021Reported without amendment